Citation Nr: 1314502	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-44 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to extension of the ending date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond January 1, 2010.


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to December 1999. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in July 2011; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran served on active duty from May 30, 1975, to December 31, 1999, and it is neither claimed nor shown that he had additional active duty after that date; his delimiting period for receiving Chapter 30 education benefits therefore expired on January 1, 2010.

2.  The Veteran's application for an extension of the delimiting date was received in November 2009.

3.  The Veteran was enrolled in a master's degree educational program from June 2009. 

4.  The Veteran was not prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his willful misconduct. 


CONCLUSION OF LAW

The Veteran's delimiting date for Chapter 30, Title 38, United States Code, educational assistance benefits was properly set to January 1, 2010.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

In the instant case, the Veteran has been notified of the basis for the denial of his claim, advised in various letters of the information needed to substantiate his claim, and has been afforded ample opportunity to respond.  The Board thus finds that any duties to notify and assist owed him have been fulfilled.  As explained below, the claim is being denied as a matter of law.  Hence, the duty to notify and assist provisions of the VCAA are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that the duties imposed by the VCAA do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence). 

Criteria & Analysis

The Veteran contends that eligibility for Chapter 30 education benefits should be extended past the delimiting date of January 1, 2010, because he was prevented from initiating his program due to a period of physical disability. 

As applicable to this case, the general rule with regard to Chapter 30 education assistance benefits is that VA will not provide basic educational assistance or supplemental educational assistance to a veteran beyond 10 years from the date of the veteran's last discharge or release from a period of active duty of 90 days or more of continuous service.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  The Veteran was separated from active duty on December 31, 1999.  There is no evidence of record to demonstrate any active duty after December 31, 1999, nor does the Veteran contend that he had such.  Therefore, the Veteran's delimiting period for receiving Chapter 30 education benefits expired on January 1, 2010.

Exceptions to this rule provide that the 10-year period can be extended if (1) the individual was initially prevented from establishing eligibility for educational assistance due to the character of his discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority, (2) the individual was captured and held as a prisoner of war by a foreign government or power after his last discharge or release from active duty, (3) the individual was prevented from pursuing his chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of his own willful misconduct, (4) the individual was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013  expired during a quarter or semester, or (5) the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired after a major portion of a course was completed.  38 U.S.C.A. § 3031(b), (c), (d), and (f); 38 C.F.R. §§ 21.7050(f), (g), 21.7051(a), 21.7135(s). 

VA must receive a claim for an extended period of eligibility by the later of the following dates: (1) one year from the date on which a veteran's original period of eligibility ended, or (2) one year from the date on which a veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c). 

The Veteran had active service from May 30, 1975 to December 31, 1999.  In November 2009, he applied for an extension of eligibility for using his Montgomery GI Bill - Active Duty Educational Assistance Program (Chapter 30) benefits due to enrollment in June 2009 at a university for a master's degree program.  He claimed that until recently his job situation was very fluid with a variety of shifts and schedules, which prevented him from committing to a fixed class schedule.  He stated that his current daytime work schedule enabled him to commit time and resources to attend school.  He also claimed that his financial situation previously required all of his resources to meet his living commitments, preventing him from being able to expend funds on classes and textbooks.  Finally, he stated that in 2004 he experienced a long, drawn-out divorce that required all of his non-work time and attention.

In a January 2010 letter, the RO explained that the claim was denied because he had not shown that an extension beyond the January 1, 2010 delimiting date was warranted based on (1) a later period of active duty, (2) a mental or physical disability that prevented completion of the training program, (3) prisoner of war or missing in action status, (4) upgraded discharge, or (5) involuntary separation from the Selected Reserves.  

He requested an extension again in February 2010, now reporting that several health issues prevented him from committing to a class schedule.  He described suddenly losing 90 percent of his hearing in his right ear in September 2001, going to frequent appointments with an ear specialist, and later recovering his hearing to 60 percent of normal.  He also reported back and shoulder problems, adding that he was diagnosed with advanced arthritis of the spine in November 2009.  He reiterated his previous contentions regarding his very fluid job situation, his earlier financial situation, and his long divorce.  He also asserted that the distraction surrounding his medical condition delayed his time and ability to attend school.

In February 2010, the RO asked the Veteran to provide additional information about the disability that kept him from training.  The letter specifically asked the Veteran to identify the disability he was claiming; the beginning and ending dates of the period during which he could not go to school or attend training because of his disability; the reason(s) he was unable to begin or continue a training program; and each job he held during the period of his disability, including the name and address of each employer and the beginning and ending dates and weekly hours of each job.  The RO also requested medical information from the doctor(s) who treated him for the disability, including the diagnosis, how long the Veteran had the disability, and the dates that the disability prevented him from training or going to school.

Additional information was not received in the time requested and the RO denied the claim again in March 2010.

In congressional correspondence dated in April 2010 and forwarded to the RO, the Veteran acknowledged that VA rules specify that "education benefits expire 10 years after a veteran leaves active duty."  

In correspondence dated in April 2010, the Veteran stated that from August 2001 until approximately October 2004 he was unable to complete any of the classes he required for his master's degree due to sudden right ear hearing loss that began in August 2001, dizziness and balance issues, and back symptoms that worsened during the summer of 2003.  He described severe and debilitating pain that prohibited him from walking and sitting at times.  He stated that physical therapy and injections provided temporary relief, but his mobility and comfort level when seated was severely affected.  He summarized that his right ear hearing loss, dizziness and balance issues, and severe back pain affected his ability to take classes for approximately three years.  He also reported working as a logistics manager for a broadcast company from June 2000 through November 2002 and as an operations manager for another company from December 2002 through February 2009.  He enclosed medical evidence in support of his claim.  

An August 2001 letter from S. Miller, M.D., reflects the Veteran's complaint of a sudden hearing loss in his right ear for the past week with loud ringing in that ear that was very annoying.  His tympanic membranes were both normal on examination, he was sent for an audiogram, and started on prednisone.  A September 2001 radiology report for screening orbits was performed because the Veteran had a history of metal working.  The impression was no evidence of radiopaque foreign body.  A September 2001 brain MRI was normal in the IAC region; there was mild sporadic mucosal disease present in the ethmoidal air cells.

During a December 2001 otolaryngology evaluation, the Veteran reported a 60-day history of sudden severe hearing loss in his right ear.  He reported that he worked as a logistics manager.  The impression was right cochlear hydrops.

In February 2007, the Veteran presented to the Spine Care Center as a new patient with a complaint of low back pain travelling down both legs.  The diagnosis was lumbar radiculopathy with lumbar degenerative disc disease without myelopathy, and he received a lumbar epidural steroid injection.  During a March 2007 follow-up evaluation, he again reported low back pain, but denied radiculopathy.  He stated that the pain worsens with overactivity and that he was very active with skiing, motorcycles, and golfing almost daily.  Subsequent records from the Spine Care Center reflect follow-up evaluation and treatment for back pain.  In November 2007, he stated that he could no longer do the things he used to do or enjoy due to pain.

During an initial visit with K. Huntsman, M.D., in November 2009, the Veteran stated that he had severe back pain with bilateral lower extremity radiculopathy that was getting progressively worse and inhibiting his very active lifestyle, which included weekly aerobics and weight lifting.  He indicated that he had over 20 physical therapy visits, the last being several weeks ago.  He reported that he worked full-time.  

The Veteran also submitted a December 2009 statement from his ex-wife.  She indicated that she was a physical therapist and treated the Veteran's low back, plantar fasciitis, tennis elbow, and cervical spine.  However, because he was a family member, she did not make a chart for him.  She stated that she observed him do exercises for his back every night.

In a May 2010 letter, the RO explained that the original decision remained denied and that the beginning and ending dates of the period he could not go to school and additional employer information was still required.

The Veteran replied in June 2010 specifying that the beginning date for the period he could not attend school was in August 2001 due to hearing loss with associated dizziness.  He stated that he still had hearing loss and ringing in his ear; however, he "knew [his] benefit was going to be taken away so in June 2009 [he] enrolled in school when [he] felt [he] could cope with the distraction."  He provided the additional employer information, reporting that he worked 40 hours per week from 7:30 a.m. to 4:30 p.m. at a broadcast company until November 2002, and 40 hours per week from 6:30 a.m. until 5:00 p.m. at another company from December 2002 until February 2009.

The claim for an extension was denied in a July 2010 rating decision.  

An October 2010 letter from S. Miller, M.D., indicated that the Veteran returned in August 2010 with a new onset of hearing loss that had been present for a number of months and worsened.  He also related that the Veteran had a sudden and significant hearing loss from an unknown cause with dizziness and constant ringing in that ear.  He stated that the disability was severe enough that it precluded him from attending college for at least three to four years.  He did not provide a medical explanation as to why the Veteran was precluded from attending college but able to maintain full-time employment.

The RO continued to deny the claim as reflected by an April 2011 supplemental statement of the case.

In February 2012, the Veteran testified that since retiring from the military until June 2009 when he started his master's degree program, which he completed in July 2011, he worked full-time in "very demanding" jobs for two companies and was "basically the sole wage-earner" while he was married.  He estimated that he was out of work for a total of five months in ten years and that he took a day off work here and there during flare-ups.  

VA has provided adjudicators some guidance regarding processing of claims for extension of delimiting date.  VBA's Adjudication Procedure Manual, M21-1MR, Subpart ii, Chapter 2(d) (formerly M21-1, Part VI, Chapter 4.14) provides that with respect to extension of delimiting dates for disability, medical infeasibility to pursue training ordinarily may not be found for any period during which the claimant was employed full time unless the medical evidence indicates that the employment was part of a medically prescribed rehabilitation program; the employment was of a marginal nature and the disability can reasonably be deemed to have restricted the claimant from concurrent pursuit of the chosen program of training; or the nature of the disability actually precluded the claimant from pursuing the desired program of training.

In this case, although the Veteran claims that various disabilities prevented him from initiating his master's degree program due to a period of physical disability from August 2001 until approximately October 2004, in multiple statements and in testimony provided under oath, he has disclosed that he maintained full-time employment as a logistics manager and as an operations manager at two "very demanding" jobs since military retirement, throughout the claimed period of physical disability, and until February 2009.  The Veteran's account of his employment between military retirement and starting his education program does not reflect marginal employment. 

The Board finds that there is no convincing evidence showing that the Veteran was prevented from attending school from August 2001 to October 2004 on the basis that it was medically impracticable.  While Dr. Miller opined in October 2010 that the Veteran's hearing loss disability with dizziness and ringing was severe enough to preclude the Veteran from attending college for three to four years, his full-time employment during this period constitutes evidence against the assertions that he could not pursue his education during this period.

The legal criteria governing the payment of education benefits are clear and specific, and the Board is bound by them.  As the evidence does not establish that the Veteran had a physical or mental disability that precluded a program of education during his basic Chapter 30 delimiting period, the criteria for an extension of the Chapter 30 delimiting period have not been met. 

As the disposition of this claim is based on the law, and not on the facts of the case, the Veteran's claim for a delimiting date beyond January 1, 2010, must be regarded as legally insufficient because the requisite elements for eligibility to qualify for this benefit have not been satisfied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).






ORDER

An extension of the Veteran's basic 10-year period of eligibility for receiving educational assistance benefits under chapter 30 beyond the delimiting date of January 1, 2010, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


